DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 69, the claim states “the transceiver circuitry is configured to perform the retransmission” this phrase is directed to claims to the infrastructure equipment/base station and not the UE/first mobile device, as the infrastructure equipment/base station performs the retransmission, not the UE/first mobile device. Therefore, claim 69 fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In order to advance prosecution, this is being interpreted to indicate that the UE/first mobile device uses its transceiver circuitry to perform the reception of the retransmission after the end of the transmission of the first data and before the time slot allocated to the first mobile device to provide a reception receipt.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, et al. (US Pre Grant Publication No. 2018/0070341) in view of Islam II, et al. (US Pre Grant Publication No. 2018/0063749 A1). 

Regarding claim 1, Islam discloses infrastructure equipment (paragraph 0033, see also 62/395,914 [“914”], page 3, paragraph 0019 – base station) for use in a telecommunications system (paragraph 0033, see also 914, page 3, paragraph 0019), the infrastructure equipment is configured to:

a. transmit first data to a first mobile device and second data to a second mobile device, (Islam discloses the base station sends a first traffic type/eMBB to a first traffic type user equipment and a second traffic type/URLLC traffic to a second traffic type UE [paragraph 0036; see also 914, page 3, paragraph 0018].)

b. wherein the transmission period of the second data is shorter than the transmission period of the first data and the second data is transmitted after the start of the first data, and uses transmission resources allocated to, the first data; and (Islam discloses the transmission period of the second data is shorter than that of the first data, as the URLLC sub-frames of the second data are .25ms and the sub-frames of the first data are 1ms [paragraph 0107; see also 914, page 15, paragraph 0060].)

c. The second data is transmitted after the start of the first data [in cases where other than the first sub-frame of the second data in the sub-frame of the first data are used] and uses resources allocated to the first data through puncturing [paragraph 0107-0109; see also 914, pages 15-16, paragraphs 0060-0063].)


d. transmit to the first mobile device, indication data that contains comprising information identifying the resources allocated to the second data, wherein the granularity of the resources Islam discloses that the base station an indication to the first mobile device of the punctured resources allocated to the second data [paragraph 0109; see also 914, page 16, paragraph 0062]. Finally, the granularity of the resources allocated to the second/URLLC data depends on the first data, as the length of the sub-frames of the URLLC transmission/second data is an integer multiple of the length of the sub-frame of the first data [paragraph 0106 – “Puncturing may be achieved by slot alignment. e.g., multiple URLLC OFDM symbols or slots fit within an eMBB slot.”; see also 914, page 2, paragraph 0017].)

e. wherein the second data is formed of symbols and the granularity of the resources is a sub-frame, and (Islam discloses the granularity of the second data is a .25ms sub-frame [paragraph 0107; see also 914, page 15, paragraph 0060; Note also the embodiment discussing coexistence with symbol alignment – the allocated regions of the different numerologies are sub-frames and the symbol alignment coexistence embodiment may be used together with the slot based co-existence embodiment indicating the allocated periods of the slot-based coexistence can be sub-frames  [paragraphs 0110, 0120; see also 914, page 16, paragraph 0001; pages 19-20, paragraphs 0009-0010;]


f. Wherein the granularity of the resources allocated to the second data is temporally aligned to the start of the transmission of the second data. (The granularity of the resources punctured is aligned to the start of the URLLC/second data trasmission and takes the entirety of the sub-frame [paragraph 0107; see also 914, page 15, paragraph 0060; Note also the embodiment discussing coexistence with symbol alignment – the allocated regions of the different 

	Islam fails to disclose the granularity of the resources allocated to the second data is the smallest number of symbols that can be occupied by the second data. In the same field of endeavor, Islam II discloses the granularity of the resources allocated to the second data is the smallest number of symbols that can be occupied by the second data. (Islam II discloses that the length of a low latency subframe may equal one transmission time unit, the smallest unit of time that may be allocated for a particular transmission [paragraph 0031-0034; see also 62/379,559, paragraph 0026-0029].)
	Therefore, since Islam II discloses minimum length low latency subframes, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the inveniton to combine the mimimum length low latency subframes of Islam II with the system of Islam by making the subframe length equal to the minimum transmission time unit, the smallest unit of time that can be allocated for a particular type of transmission, and an integer multiple of the length/scheduling interval of the subframe of the first data. The motive to combine is to allow the lowest possible latency and improve multiplexing capacity by making the length of the low latency subframes equal to the minimum possible length. 
	Islam as modified by Islam II fails to disclose transceiver circuitry and control circuitry, whereby the transceiver circuitry, under control of the control circuitry, is configured to carry out the recited . 

Claims 9-14 and 64-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, et al. (US Pre Grant Publication No. 2018/0070341) in view of Wang, et al. (US Pre Grant Publication No. 2021/0135791 A1; see also translation of CN 201710288177 [“177”])

Regarding claim 9, Islam discloses infrastructure equipment for use in a telecommunications system, (paragraph 0151 – base station; see also 62/417,933 [“933”], page 13, paragraph 0049] the infrastructure equipment configured to:

a. transmit first data to a first mobile device and second data to a second mobile device, wherein the transmission period of the second data is shorter than the transmission period of the first data and the second data is transmitted after, and uses the resources allocated to, the first data; and (Islam discloses a first mobile device/eMBB UE that receives eMBB data that has a longer transmission period/scheduling interval than a second mobile device receiving second/URLLC data, with the first mobile device/eMBB UE having its transmission pre-empted/postponed by the second mobile device receiving second/URLLC data [paragarphs 0151-0152; see also 933, page 13, paragraphs 0049-0050].)

b. Transmitting to the first mobile device a retransmission of the first data whose resources were allocated to the second data after the transmission of the first data (Islam further discloses that the base station may autonomously decide to schedule retransmission of the pre-empted code blocks of the first data in the next scheduling interval/transmission period, n+1, after the transmission period of the first data, n, is complete, in a separate transmission to the UE [paragraphs 0154, 0157, fig. 25; see also 933, pages 13-15, paragraphs 0052 and 0055 and fig. 8].)

Islam fails to explicitly disclose transmitting to the first mobile device re-transmit data that contains comprising information indicating that retransmission of the first data whose resources were allocated to the second data will take place after the transmission of the first data. (i.e. Islam discloses the base station schedules the retransmission of the pre-empted code blocks to the UE and further discloses sending downlink control information to the UE for the scheduling intervals in fig. 25 [see also 933, fig. 8], but fails to explicitly show the DCI could carry information that actually schedules the retransmission of the code blocks to the UE in interval n+1.) In the same field of endeavor, Wang discloses transmitting to the first mobile device re-transmit data that contains comprising information indicating that retransmission of the first data whose resources were allocated to the second data will take place after the transmission of the first data. (The system of Wang discloses that code block groups that are affected by overlapping services may be retransmitted using DCI scheduling [paragraphs 0080-0081; see also attached translation of those paragraphs on pages 11-12 of 177].)
Therefore, since Wang discloses using DCI scheduling to reschedule code block groups affected by overlapping services, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the DCI scheduling of retransmissions of Wang with the Islam by rescheduling the code block groups that were pre-empted in Islam using a downlink control information of block n+1 of Islam to indicate the code block groups are to be retransmitted in the interval n+1 of Islam. The motive to combine is to allow the UE to know the location of the retransmission through DCI scheduling information to reduce blind decoding. 
	Islam as modified by Wang fails to disclose transceiver circuitry and control circuitry, whereby the transceiver circuitry, under control of the control circuitry, is configured to carry out the recited functions of the infrastructure equipment. However, it is officially noted that the use of transceiver circuitry controlled by a control circuity/processors to carry out various functions was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out the functions of the equipment using control circuitry controlling transceiver circuitry. The motive to combine is to use low cost control circuitry/processors to control a transmitter receiver to carry out the recited functions to reduce costs and enable transmission. 
Regarding claim 10, Islam as modified by Wang in claim 9 discloses re-transmit data indicates a time slot during which the retransmission will occur. (As noted in claim 9, the DCI scheduling information indicates that the pre-empted code block groups are to be received in interval/time slot n+1).
Regarding claim 11, Islam as modified by Wang in claim 9 discloses wherein the re-transmit data indicates a time slot that starts after the end of the transmission of the first data (as noted in claim 9, supra, timeslot n+1 of Islam occurs after the original transmission of the first data in timeslot n). Islam further discloses the time slot that ends before the time slot allocated to the first mobile device to provide a reception receipt. (Islam discloses that the that the postponed/retransmitted eMBB data is received by the UE in the downlink scheduling interval/timeslot n+1 [fig. 25 and fig. 26, “DL”, see also 943, figs. 8 and 9] and is transmitted before the scheduled ACK/NACK [paragraphs 0154, see also 943, 
Regarding claim 12, Islam discloses the reception receipt is a Hybrid Automatic Repeat Request. (The scheduled ACK/NACK is a HARQ ACK/NACK [paragraphs 0154-0155, see also 943, pages 13-14, paragraphs 0052-0053].)
Regarding claim 13, Islam as modified by Wang in claim 9 discloses the re-transmit data indicates a time slot during which the retransmission will not occur (As noted in claim 9, the DCI scheduling information indicates that the pre-empted code block groups are to be received in interval/time slot n+1, this further indicates that it will not occur elsewhere, such as another timeslot, for example, timeslot/interval n).
Regarding claim 14, Islam as modified by Wang in claim 9 discloses the transceiver circuitry is configured to perform the retransmission after the end of the transmission of the first data (as noted in claim 9, supra, retransmission timeslot n+1 of Islam occurs after the original transmission of the first data in timeslot n). Islam further discloses the time slot that ends before the time slot allocated to the first mobile device to provide a reception receipt. (Islam discloses that the that the postponed/retransmitted eMBB data is received by the UE in the downlink scheduling interval/timeslot n+1 [fig. 25 and fig. 26, “DL”, see also 943, figs. 8 and 9] and is transmitted before the scheduled ACK/NACK [paragraphs 0154, see also 943, pages 13-14, paragraph 0052] since n+1 is purely a downlink timeslot the scheduled uplink ACK/NACK must occur after it [figs 25 and 26, see also 943, figs. 8 and 9].)
Regarding claim 64, Islam discloses a first mobile device for use in a telecommunications system, the first mobile device configured to (paragraph 0154 – base station transmits data to a eMBB UE; see also 62/417,933 [“933”], page 14, paragraph 0053] the infrastructure equipment configured to:

Islam discloses a first mobile device/eMBB UE that receives eMBB/first transmission scheme data from a base station/infrastructure device that has a longer transmission period/scheduling interval than a second mobile device receiving second/URLLC/second transmission scheme data, with the first mobile device/eMBB UE having its transmission pre-empted/postponed by the second mobile device receiving second/URLLC data [paragraphs 0151-0152; see also 933, page 13, paragraphs 0049-0050].)

b. receiving at the first mobile device a retransmission of the first data whose resources were allocated to the second data after the transmission of the first data (Islam further discloses that the base station may autonomously decide to schedule retransmission of the pre-empted code blocks of the first data in the next scheduling interval/transmission period, n+1, after the transmission period of the first data, n, is complete, in a separate transmission to the UE [paragraphs 0154, 0157, fig. 25; see also 933, pages 13-15, paragraphs 0052 and 0055 and fig. 8].)

Islam fails to explicitly disclose receiving from the infrastructure device re-transmit data comprising information indicating that retransmission of the first data whose resources were allocated to the second data will take place after the transmission of the first data. (i.e. Islam discloses the base station schedules the retransmission of the pre-empted code blocks to the UE and further discloses sending downlink control information to the UE for the scheduling intervals in fig. 25 [see also 933, fig. Wang discloses transmitting to the first mobile device re-transmit data that contains comprising information indicating that retransmission of the first data whose resources were allocated to the second data will take place after the transmission of the first data. (The system of Wang discloses that code block groups that are affected by overlapping services may be retransmitted using DCI scheduling [paragraphs 0080-0081; see also attached translation of those paragraphs].)
Therefore, since Wang discloses using DCI scheduling to reschedule code block groups affected by overlapping services, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the DCI scheduling of retransmissions of Wang with the system of Islam by rescheduling the code block groups that were pre-empted in Islam using a downlink control information of block n+1 of Islam to indicate the code block groups are to be retransmitted in the interval n+1 of Islam. The motive to combine is to allow the UE to know the location of the retransmission through DCI scheduling information to reduce blind decoding. 
	Islam as modified by Wang fails to disclose transceiver circuitry and control circuitry, whereby the transceiver circuitry, under control of the control circuitry, is configured to carry out the recited functions of the first mobile device. However, it is officially noted that the use of transceiver circuitry controlled by a control circuity/processors to carry out various functions was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out the functions of the first mobile device using control circuitry controlling transceiver circuitry. The motive to combine is to use low cost control circuitry/processors to control a transmitter receiver to carry out the recited functions to reduce costs and enable transmission. 
Regarding claim 65, Islam as modified by Wang in claim 9 discloses re-transmit data indicates a time slot during which the retransmission will occur. (As noted in claim 9, the DCI scheduling information indicates that the pre-empted code block groups are to be received in interval/time slot n+1).
Regarding claim 66, Islam as modified by Wang in claim 9 discloses wherein the re-transmit data indicates a time slot that starts after the end of the transmission of the first data (as noted in claim 9, supra, timeslot n+1 of Islam occurs after the original transmission of the first data in timeslot n). Islam further discloses the time slot that ends before the time slot allocated to the first mobile device to provide a reception receipt. (Islam discloses that the that the postponed/retransmitted eMBB data is received by the UE in the downlink scheduling interval/timeslot n+1 [fig. 25 and fig. 26, “DL”, see also 943, figs. 8 and 9] and is transmitted before the scheduled ACK/NACK [paragraphs 0154, see also 943, pages 13-14, paragraph 0052] since n+1 is purely a downlink timeslot the scheduled uplink ACK/NACK must occur after it [figs 25 and 26, see also 943, figs. 8 and 9].)
Regarding claim 67, Islam discloses the reception receipt is a Hybrid Automatic Repeat Request. (The scheduled ACK/NACK is a HARQ ACK/NACK [paragraphs 0154-0155, see also 943, pages 13-14, paragraphs 0052-0053].)
Regarding claim 68, Islam as modified by Wang in claim 9 discloses the re-transmit data indicates a time slot during which the retransmission will not occur (As noted in claim 9, the DCI scheduling information indicates that the pre-empted code block groups are to be received in interval/time slot n+1, this further indicates that it will not occur elsewhere, such as another timeslot, for example, timeslot/interval n).
Regarding claim 69, Islam as modified by Wang in claim 9 discloses the transceiver circuitry is configured to perform the retransmission after the end of the transmission of the first data (as noted in claim 9, supra, retransmission timeslot n+1 of Islam occurs after the original transmission of the first nd paragraph, rejection, supra). Islam further discloses the time slot that ends before the time slot allocated to the first mobile device to provide a reception receipt. (Islam discloses that the that the postponed/retransmitted eMBB data is received by the UE in the downlink scheduling interval/timeslot n+1 [fig. 25 and fig. 26, “DL”, see also 943, figs. 8 and 9] and is transmitted before the scheduled ACK/NACK [paragraphs 0154, see also 943, pages 13-14, paragraph 0052] since n+1 is purely a downlink timeslot the scheduled uplink ACK/NACK must occur after it [figs 25 and 26, see also 943, figs. 8 and 9].)

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 7/29/2-21, with respect to the rejection of claims 1 and 15 under 35 USC 112(b) have been fully considered and are persuasive (Applicant’s Arguments and Remarks, pages 5-6).  The previous ground of rejection has been withdrawn. 

The remainder of Applicant’s arguments with respect to claim(s) 1, 9-14 and 64-69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Hong, et al. (US Pre Grant Publication No. 2017/0353963) disclosing puncturing for URLLC including UE determination of punctured regions
Hong II, et al. (US Pre Grant Publication No. 2017/0359897) – disclosing URLLC puncturing with indication of punctured positions to the UE

c. Kowalski, et al. (US Pre Grant Publication No. 2018/0027576) – disclosing URLLC puncturing with indication of punctured positions to the UE

d. Islam III, et al. (US Pre Grant Publication No. 2018/0063865) - – disclosing URLLC puncturing with indication of number of punctured CBs

e. Lin, et al. (US Pre Grant Publication No. 2018/0115964 A1) – disclosing URLLC puncturing with rescheduling indicated to the UE using SCI indicators (paragarphs 0067-0070)

f. R2-1702664 (Author Unknown, DL HARQ considerations for URLLC and punctured eMBB, pages 1-4, 7 April 2017) – disclosing URLLC puncturing with immediate retransmission of punctured eMBB without waiting for ACK/NACK.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466